This is an application for writ of habeas corpus, wherein Charles Warner alleges that he is restrained of his liberty and is unlawfully imprisoned in the county jail of Okmulgee county by the sheriff of said county.
It appears from the petition that he was committed on a judgment of conviction of violation of the prohibition law, and sentenced to be confined for ninety days and to pay a fine of five hundred dollars.
It is alleged that the county court exceeded its jurisdiction in adjudging further confinement in default of the payment of the fine, for the reason that under the statutes of Oklahoma there is no provision, or provisions by which a judgment which calls for both fine and imprisonment can be so executed.
The questions presented have been determined by this court in the case of Ex parte Bowes, 8 Okla. Cr. 201, 127 P. 20.
For the reasons given in the opinion in that case the writ of habeas corpus is denied.